Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143101                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  RAMCO HARTLAND L.L.C., RAMCO RM                                                                                    Justices
  HARTLAND SC L.L.C., and RAMCO RM
  HARTLAND DISPOSITION L.L.C.,
          Plaintiffs-Counter-
          Defendants-Appellants,
  v                                                                SC: 143101
                                                                   COA: 294890
                                                                   Oakland CC: 2008-093556-CK
  LANDMARK/MANSOUR DEVELOPMENT
  L.L.C.,
          Defendant-Appellee,
  and
  HANI MANSOUR,
             Defendant-Counter-
             Plaintiff-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 8, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2011                     _________________________________________
           d0928                                                              Clerk